Title: [February 1785]
From: Adams, John Quincy
To: 



      3d.
      
      
       Paris. In the afternoon with Mr. A. went for the books arrived from London. Not to be found. Bought other books. Weather somewhat cold. The whole month of January very mild.
      
      
      
       
        
   
   JQA began this month with the date “Tuesday February 1st. 1785.,” but his first entry is on the third.


       
       
        
   
   Neither set of books has been identified.


       
      
      

      4th.
      
      
       Snowy, stormy weather all the morning, but clear in the afternoon. Mrs. and Miss A. went to Paris, and at length got, the long expected Books.
      
      

      5th.
      
      
       Stormy Weather. Mr. A. went to Passy in the morning, and to the Marquis’s afternoon. A Letter from Mr. Dana: a vessel arrived at L’Orient from Boston.
      
      
       
        
   
   Dana to JA, 12 Dec. 1784 (Adams Papers).


       
      
      

      6th.
      
      
       Enter Miss A. in the evening, and cries out, “Callahan is arrived, and a bushel of Letters. One for you Sir from C. Storer:” and away she flew. Miss had a dozen at least: there were very few for any body else.
      
      
       
        
   
   Presumably Capt. John Callahan, Boston shipmaster; it was probably his vessel that JQA referred to in his previous entry (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:215–216).


       
       
        
   
   Letter not found.


       
       
        
   
   Among them probably was Mary (Smith) Cranch to AA, 6 Dec. 1784 (Adams Papers), as referred to in AA to Mary (Smith) Cranch, 20 Feb.–13 March 1785 (MWA). The letters to AA2 are presumably lost.


       
      
      

      7th.
      
      
       Dined at Mr. Jefferson’s. Masks in the rue de Fauxbourg St. Antoine and in the ruë St. Honoré. With reason, are the Parisians called by all the rest of the Nation badauds de Paris, for nothing can be conceived more stupid, than this Carnaval amusement. An hundred people perhaps run about the streets in masks, and there are ten thousand people without masks looking upon them: it is said however that this diversion is going much out of fashion; and that the Police, are obliged to hire a vast number of People, to set the example: two thirds of the Masks, are paid, say they. Thus does this government take every measure imaginable, to keep the eyes of the People shut, upon their own situation: and they really do it very effectually.
      
      
      
       
        
   
   A pre-Lenten carnival culminating in a masked ball that evening (AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., 1:46–47).


       
       
        
   
   Idle, frivolous persons.


       
      
      

      8th.
      
      
       Coll. Humphreys. In the afternoon, went through Passy, to Paris. Mr. Jefferson’s. Saw the Masks again, a vast number more to day than yesterday. Shrove Tuesday last day of the Carnaval. French Comedy. But could get no places. A rare thing.
      
      

      11th.
      
      
       Paris Afternoon. Coll. Humphreys and Mr. Short, went with us to see Astley’s equestrian exercises which, may be seen once or twice with pleasure, but which are tiresome, to one who has seen them as often as I have. Astley exhibits from October till february in Paris, and the rest of the year in London. His Amphitheatre here, is generally very full: he might make a very large fortune, but spends as much as he gains. Ce qui vient par la flute, s’en retourne par le tambour say the french. This evening a contest arose between two persons about a place; one of them appeared to be a Gentleman, and was well drest. The other look’d like an upper Servant: he was there to keep three places which had been taken beforehand. The Gentleman wanted to place a Lady he had with him, in one of the Places, and after a few words had passed, he called for the Officer that was to keep the Peace maintain order who immediately decided that the Gentleman was in the right: this is always the case, in France, and I believe that had the other Person, been a Chevalier de St. Louis, or a person of distinction, the Officer would have decided the matter very differently. In England they fall into the other extreme, and the Populace commit the most outrageous disorders, unpunish’d. Of the two evils, the french I think is the most supportable; you are only exposed to humiliation, whereas in England, your life is really not out of danger. Mr. Jefferson informed us that he has learnt by a Letter from New-York dated Jany. 5 that Congress are sitting in that City.
      
      

      12th.
      
      
       Mr. A. Dined in Paris at the Duke of Dorset’s. Very cold weather: as much so, I think, as any, we have had this Season.
      
      
      
       
        
   
   John Frederick Sackville, third Duke of Dorset, the English ambassador extraordinary and plenipotentiary at Paris, 1783–1789 (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
      
      

      14th.
      
      
       Dined at Dr. Franklin’s with a great deal of Company, among the rest Dr. Jeffries who lately cross’d with Mr. Blanchard, from Dover to Calais. He is a small man: has not an agreeable address, but seems to be very sensible: he related his voyage: in which his intrepidity had well nigh been fatal to him: the balloon descended he says, ¾ of a mile in 2. minutes: he and Mr. Blanchard were both of them obliged to throw almost all their cloaths in the water. At one time they were not more than 20 yards above the surface. Mr. B——g——m who decides upon all subjects in a more positive manner than I think he would if he was versed well in any, said it was impossible for a balloon to remain steady in one place; because said he, there is nothing to resist it: Messrs. Roberts in the account they gave of their last voyage in the air say that at one time for five minutes their balloon did not stir forward: they saw the shadow of it upon the ground, and were therefore sure of what they advanced: this was alledged but Mr. B——g——m said M: M: Roberts were fools: this was the shortest way by which he could prove the truth of his assertion.
      
      
       
        
   
   That is, William Bingham, Philadelphia banker and land speculator, whom JQA met in London.


       
      
      

      15th.
      
      
       Paris, afternoon. Carried Mr. A’s Letter to the Abbé de Mably, requesting him to write a moral, and political Catechism. The Abbés de Chalût and Arnoux read it. Went to Messieurs le Couteulx, for money, and was bad to come tomorrow. Bought the abridgement of Wolff’s course of Mathématics in french.
      
      
       
        
   
   Letter not found, but see Mably’s reply, 25 Feb. (Adams Papers).


       
       
        
   
   Le Couteulx & Cie., Paris merchant bankers (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:61, 151).


       
       
        
   
   JQA’s “abridged” version has not been found, but JA’s library contains a copy of Christian Wolff’s Cours de mathématique, contenant toutes les parties de cette science... Traduit en François, & augmenté, ed. Charles Antoine Jombert, 3 vols., Paris, 1757.


       
      
       
      
       

      16th.
      
      
       Paris, afternoon. Returned to Messrs: le Couteulx, for Mr. Gs business and finished it. Mr. Jefferson’s. A man of universal learning and very pleasing manners. Memorandum: borrowed 2 vols. of the Tableau de Paris.
      
      
       
        
   
   Either Ferdinand or Georges Grand, Paris bankers.


       
       
        
   
   [Louis Sebastien Mercier], Tableau de Paris. Nouvelle édition corrigée & augmentée. Jefferson had only the first six of twelve volumes, which were published in Amsterdam in 1782–1783 (E. Millicent Sowerby, comp., Catalogue of the Library of Thomas Jefferson, 5 vols., Washington, 1952–1959, 4:122–123; entry for 11 March, below).


       
      
      

      19th.
      
      
       Dined at the Swedish Ambassadors: the Company was not very numerous: a number of Sweeds, one, who lately came from America: the Ambassador said to me: mon dieu que Mlle. vôtre soeur est jolie! j’ai vu peu d’aussi jolies femmes qu’elle: he thought doubtless, that I should tell her what he said: he is a very agreeable man. The Gentleman lately from America, professes to be charmed with the Country: especially with NewPort in Rhode Island: he admired the Ladies very much. We had a very elegant dinner, served entirely in silver, but it was not so splendid, as I have seen at the same table: the generality of the foreign Ambassadors here live in a great degree of magnificence: the Sweedish Ambassador pays nine thousand livres a year for his house without an article of furtinure in it. Mr. Brantzen, one of the Dutch Ambassadors gives for his house, all furnished eighteen thousand livres per an: and I have heard him boast of his having it very cheap. Count d’Aranda, the Spanish Ambassador gives twenty eight thousand livres every year for his house: every thing else must be in proportion; the same Count d’Aranda has sixty persons in his service, and spends doubtless more than ten thousand pound sterling annually. No Ambassador at this Court spends less, I am persuaded, than 6,000 sterling.
      
      
       
        
   
   Erik Magnus, Baron Staël-Holstein, minister plenipotentiary and ambassador extraordinary to France, 1783–1796, 1798–1799 (Repertorium der diplomatischen Vertreter aller LänderRepertorium der diplomatischen Vertreter aller Lander seit dent Westfalischen Frieden (1648), ed. Ludwig Bittner and others, Oldenburg, &c, 1936-1965; 3 vols., p. 408).


       
      
       

      21st.
      
      
       All dined at the Marquis de la Fayette. There was a considerable company, mostly composed of Americans. We saw two of the Marquis’s children; he has three; but the other is out at nurse at Versailles. His son is called George Washington: about 4 years old, a very pretty child: the Legislature of the State of Connecticut have lately made his father and him, citizens of that State. The Marquis’s youngest daughter is named Virginia. Madame is a very agreeable woman, and has a pleasing countenance: She is extremely fond of her husband and children, which is a most uncommon circumstance: especially as when they were married, neither of them was more than 12 years old: She told my father that Mrs. Jay, did not like the french Ladies. “Ni moi, non plus.” And that if Monsr. le Marquis goes to America again, she will go with him. The Marquis brought with him from America, a young Gentleman, of the age of about 14: his name is Colwel and his father was barbarously murdered by the British, during the War in New Jersey.
      
      
       
        
   
   Anastasie Louise Pauline de Lafayette, later Comtesse de Latour-Maubourg; George(s) Washington de Lafayette, godson of Washington, and later a soldier and politician; Marie Antoinette Virginie de Lafayette, later Marquise de Lasteyrie; Marie Adrienne Françoise de Noailles de Lafayette, wife of the Marquis (Lafayette in the Age of the American Revolution: Selected Letters and Papers, 1776–1790, ed. Stanley J. Idzerda and others, Ithaca, N.Y., 1977– , I:xliv-xlv, 477–478; Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
       
        
   
   John Edwards Caldwell, son of Rev. James Caldwell of Elizabethtown, N.J., whom Lafayette had educated in a French boarding school. Caldwell later returned to the United States, where he was a philanthropist in New York city and a founder of the American Bible Society (Louis Gottschalk, LafayetteLouis Gottschalk, Lafayette, Chicago, 1935-1950; 4 vols. [vol. 1:] Lafayette Comes to America; [vol. 2:] Lafayette Joins the American Army; [vol. 3:] Lafayette and the Close of the American Revolution; [vol. 4:] Lafayette between the American and the French Revolution (1783 -1789)., 4:142, 161–162; Nicholas Murray, “A Memoir of the Rev. James Caldwell, of Elizabethtown,” N.J. Hist. Soc., Procs., 1st ser., 3:88 [May 1848]).


       
      
      

      22d.
      
      
       My father went to Versailles. Mr. Short went with him to be presented at Court. Variable Weather: much Snow in the morning, fair weather at noon, and Stormy again, in the Evening. The Duke of Dorset said to my father, while they were passing from one chamber to another “what nonsensical business all this noisy parade is!” My father said it was curious that a person like him, who had from his Childhood been brought up to it, should speak in that manner of it: “I have always hated it,” replied the Duke, “and I have avoided it whenever I possibly could.” Thus it is almost universally. People who pass all their lives in Pomp and Parade, are as much averse to it, as any body; and yet they do not abolish it; and nothing is more difficult than laying aside established customs, though every body agrees, that they are absurd.
      
      

      24th.
      
      
       Paris in the morning. Mr. Williams and Mr. Franklin went with us. They breakfasted at M: de St. Olympe’s. I went to Gogué et Née de la Rochelle, booksellers Quai des Augustins. Bought Rollin’s histoire Romaine, and Mr. Necker’s book. Mr. Jefferson was not at home: nor any body at his House. Mr. Franklin has taken lessons of animal magnetism, he laugh’d at it much; yet said it was a very useful discovery.
      
      
       
        
   
   A French West Indian with business interests in Martinique and North America (AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., 1:50–51; Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 3:168; 4:110, 116).


       
       
        
   
   Charles Rollin, L’ Histoire romaine, depuis la fondation de Rome jusqu’à la bataille d’Actium . . ., 7 vols., Paris, 1738–1741. JQA’s set mentioned here may be one of two different sixteen-volume editions at MQA, both of which bear his bookplate, and one of which also carries his autograph. Of the several works of Jacques Necker, French financier and statesman, in the Adams libraries, the only contemporary publication bearing JQA’s bookplate is De l’administration des finances de la France, 3 vols., [Paris], 1784.


       
       
        
   
   William Temple Franklin, the natural son of Benjamin Franklin’s natural son William, had served as his grandfather’s secretary since 1776. Temple was a member of the Paris Société de L’Harmonie, a group founded by the followers of Frederick Anthony Mesmer. Mesmer, a Vienna-trained physician, claimed to have discovered the property of animal magnetism, a fluid conducted by a kind of occult force in himself which contained curative powers. Owing in large part to Mesmer’s great success in Paris, Louis XVI appointed Benjamin Franklin in March 1784 a member of a royal commission to examine the subject of animal magnetism, which was denounced in their report that summer. Franklin doubted its existence, and the cures claimed for it strengthened his belief in mankind’s credulity (Franklin, PapersThe Papers of Benjamin Franklin, ed. Leonard W. Labaree, William B. Willcox (from vol. 15), and others, New Haven, 1959- ., 1:lxii; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:356; 3:102–103, 169; Claude-Anne Lopez and Eugenia W. Herbert, The Private Franklin, N.Y., 1975, p. 255–258).


       
      
      

      25th.
      
      
       Paris. At the Opera. Panurge dans l’lsle des Lanternes; a new Opera. 12th time. Words, which are very indifferent M: Morel: music, which is exquisite M: Gretri. I dont know how it happens, but the more this gentleman composes, the better his music is, I think. The dancing was also admirable, Gardel, and Vestris, perhaps the two best dancers in the world, performed together; and strove to surpass one another. Mesdemoiselles Saunier, Langlois and Zacharie, were much applauded. Such magnificent Scenery, such rich dresses, such delicious music, vocal and instrumental, and such inimitable dancing, combined together, appear rather an effect of enchantment than of art: I never yet saw an Opera, with so much Pleasure. The words are very bad.
      
      
       
        
   
   A comedy by Étienne Morel de Chédeville (sometimes Chefdeville), Paris, 1785, with music by André Grétry; it was performed at the Académie Royal de Musique (Brenner, Bibliographical List;Clarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947. Journal de Paris, 25 Feb.).


       
       
        
   
   Probably Pierre Gabriel Gardel, “le jeune,” French dancer and choreographer and brother of Maximilien Joseph Léopold Gardel (Hoefer, Nouv. biog. générale;J. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols. Journal de Paris, 1 March 1783).


       
       
        
   
   Probably Marie Auguste Vestris, son of the Italian dancer Gaetano Apollino Baldassare Vestri, called Vestris (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
      
      

      26th.
      
      
       M: de St: Olympe: Mr. Franklin and Mr. Williams dined with us. The first is a west Indian; who is going in a short time to America: Mr. Franklin has been so long in France, that he is more a Frenchman than an American: I doubt whether he will enjoy himself perfectly if he returns to America.
      
      

      27th.
      
      
       Mr. Pickman brought a Letter from Mr. Tracey. Cold weather.
      
      
       
        
   
   Benjamin Pickman, son of the Salem merchant of the same name. The father disapproved of the course of pre-Revolutionary Massachusetts politics and left America for England in 1775. The son was making a tour of France and returned to Boston via London with his father in the spring. Later he studied law, spending some time in Theophilus Parsons’ law office with JQA; but like his father, he entered commerce (George Francis Dow, The Diary and letters of Benjamin Pickman . . . and Genealogy of the Pickman Family, Newport, R.I., 1928, p. 27–28, 146; Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 14:489–492; entry for 23 Feb. 1788, below).


       
       
        
   
   Letter not found.


       
      
      

      28th.
      
      
       Paris. Bought of Froullé bookseller quai des Augustins Crevier’s Histoire des Empereurs Romains. Spent half an hour with Mr. Blakely: he goes for London next monday. Mr. Pickman was not at home, nor Mr. Waring, nor any body at Mr. Jefferson’s; I waited there an hour for them to return; but in vain. I passed an hour with the abbés de Chalût and Arnoux: Abbé de Mably was with them. This gentleman is very famous in the litterary world: he has written a great deal; upon the subject of morals and politics, and of late four letters containing Observations upon the Constitutions of America, which he addressed to my father.
      
      
       
        
   
   This may be the twelve-volume, Paris, 1749–1755, edition of Jean Baptiste Louis Crevier’s Histoire des empereurs romains, depuis Auguste jusqu’a Constantin at MQA, which bears JQA’s bookplate.


       
       
        
   
   Observations sur le gouvernment et les loix des Etats-Unis d’Amérique, Amsterdam, 1784; transl. Remarks Concerning the Government and Laws of the United States of America: In Four Letters, Addressed to Mr. Adams, London, 1784. Copies of both are in JA’s library at MB.


       
      
     